         Case 1:17-cv-02361-CKK Document 62 Filed 10/12/18 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 MATTHEW DUNLAP,
             Plaintiff,
        v.
 PRESIDENTIAL ADVISORY                            Civil Action No. 17-2361 (CKK)
 COMMISSION ON ELECTION
 INTEGRITY, et al.,
             Defendants.


                                            ORDER
                                        (October 12, 2018)

       The Court has received the parties’ [61] Joint Status Report, which indicates that they have
negotiated regarding the remaining categories of documents at issue but have not succeeded in
narrowing their dispute, but for one further document produced by Defendants in light of the
Court’s Minute Order of September 17, 2018. See ECF No. 61, at 3 n.1, 8 n.8, & Ex. 1.
       By OCTOBER 24, 2018, the parties shall file a further Joint Status Report that specifies—
in terms of the categories of documents in Defendants’ [58] Notice of Categories of Withheld
Documents, and Plaintiff’s [59] Response thereto—which categories remain at issue that:
    •   Plaintiff has conditionally offered to forego, see ECF No. 61, at 2 (six categories);
    •   Defendants have conditionally offered to provide, see id. at 3, 8 (twelve categories);
    •   Defendants have claimed should not be released because they are “internal and
        confidential documents sent to the Vice President by his staff, materials written by the
        Vice President’s personal staff for his use, and other internal records of the Office of the
        Vice President (‘OVP’) and the Executive Office of the President (‘EOP’),” id. at 8
        (unspecified number of categories); and
    •   Defendants claim, if applicable, do not fall within one of the aforementioned groupings
        but over which they nevertheless continue to assert that withholding is proper.
        Upon receipt of this further Joint Status Report, the Court shall evaluate whether Plaintiff
is entitled to the production of additional categories of documents pursuant to the Court’s
preliminary injunction; whether Plaintiff is not entitled pursuant to the same; and whether some
remnant of categories requires formal briefing.




                                                 1
         Case 1:17-cv-02361-CKK Document 62 Filed 10/12/18 Page 2 of 2



       The Court welcomes any further effort by the parties to narrow this dispute before the Court
makes its decision.
       SO ORDERED.

Dated: October 12, 2018

                                                            /s/
                                                     COLLEEN KOLLAR-KOTELLY
                                                     United States District Judge




                                                2
